Citation Nr: 1613888	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-46 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to December 1958 and from February 1959 to February 1966.  He died in December 2003.  The Appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the appeal has been transferred to the RO and Pension Management Center in St. Paul, Minnesota.

The Appellant did not appear for a July 2014 Travel Board hearing.  The hearing request was, accordingly, withdrawn.  

As noted in the November 2015 Board remand, a September 2015 letter notified the Appellant that her appointed attorney representative was not accredited to represent claimants before VA, and she was provided an opportunity to appoint a new representative.  38 C.F.R. § 14.629 (2015).  A new representative has not been appointed in this case.  

The Board remanded the appeal in November 2014 for additional notice and a VA medical opinion.  The Board finds that the agency of original jurisdiction substantially complied with the November 2014 remand directives, and the Board finds that it may proceed with a decision on at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2003.  

2.  At the time of death, the Veteran was service connected for chronic tinea of the feet with chronic onychomycosis, gastritis exogenous with a history of duodenal ulcer by x-ray, and residuals of cervical and lumbar muscle strain.

3.  The Veteran's death was due to cardiac arrest, hypercalcemia, and multiple myeloma.

4.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

5.  The Veteran's cause of death is not etiologically related to active service.

6.  Service-connected tinea of the feet with chronic onychomycosis, gastritis exogenous with a history of duodenal ulcer, and residuals of cervical and lumbar muscle strain did not contributed substantially or materially to cause death, or aid or lend assistance to the production of death


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  VA has met its duty to notify and assist the Appellant.  Pursuant to the November 2015 Board remand, the RO issued adequate VCAA notice in a November 2015 in accordance with Hupp and readjudicated the appeal in a subsequent December 2015 supplemental statement of the case.    

Service treatment records, a certificate of death, and lay statements have been associated with the record.  Additionally, the Board finds that the RO substantially complied with a November 2015 Board remand in issuing corrective VCAA notice and obtaining a VA medical opinion.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

A VA medical opinion was obtained to address the Appellant's contention that the Veteran's service-connected skin disability contributed to his cause of death.  The Board finds that the December 2015 VA medical opinion of record is adequate as it is premised on a review of the evidence of record and is supported by adequate rationale.  While the VA opinion did not address whether the Veteran's cause of death due to multiple myeloma was directly incurred in service, in-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and, as the Board will discuss below, service treatment records do not reflect problems related to multiple myeloma in service; therefore, any such opinion purporting to relate the multiple myeloma to service would necessarily be based on an inaccurate factual assumption of in-service injury, disease, or event to which the multiple myelomas could be related.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  

Absent any symptoms, diagnosis, injury or event in service to which multiple myeloma may be related, and absent any evidence which tends to relate multiple myeloma to service, the Board finds that an additional opinion not necessary for the disposition of the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant.  See 38 U.S.C.A. § 5103A; DeLaRosa, 515 F.3d at 1322.  

 Law and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Multiple myeloma is not one of the "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the provisions addressing "chronic diseases" under 38 C.F.R. § 3.303(b) do not apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2015). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630  (May 20, 2003). 

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Appellant contends that the Veteran's cause of death is related to Agent Orange exposure or to dermatophytosis.  See March 2005 Notice of Disagreement.  The Board finds that the weight of the evidence shows that the Veteran's cause of death was not incurred in service, and that a service-connected disability, to include the service-connected tinea pedis with chronic onychomycosis, did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death due to multiple myeloma.  See 38 C.F.R. §§ 3.303(d), 3.312(c).

The Veteran died in December 2003.  At the time of the Veteran's death, he was service connected for chronic tinea of the feet (tinea pedis) with chronic onychomycosis, gastritis exogenous with history of duodenal ulcer by x-ray, and residuals of cervical and lumbar muscle strain. 

The Board finds that weight of the evidence shows that the Veteran's cause of death was due to cardiac arrest, hypercalcemia, and multiple myeloma.  The Veteran's certificate of death shows that he died due to cardiac arrest, due to or as a consequence of hypercalcemia, due to or as a consequence of multiple myeloma.  A December 2015 VA opinion, which was based on a review of the record, also identified cardiac arrest, hypercalcemia, and multiple myeloma as the principal causes of death.    

The Board finds that the Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  The Veteran's DD Form 214 and personnel records show that he served on active duty in the United States Air Force from November 1954 to December 1958, and from February 1959 to February 1966.  While the Veteran was shown to have three years and five months foreign and/or sea service during the relevant period of service from February 1959 to February 1966, the DD Form 214 does not identify any service in the Republic of Vietnam, and no decorations, medals, or other awards indicating Vietnam service are identified.  Personnel records show that the Veteran served in Germany, Japan, and the Philippines, but do not identify any service in the Republic of Vietnam.  Correspondence with the U.S. Army and Joint Services Records Research Center (JSRRC) in March 2004 and July 2005 show that there is no documentation in the Veteran's record to substantiate Vietnam service.  Records associated with a 1975 application for vocational rehabilitation show that the Veteran provided a self-report identifying three overseas assignments from November 1954 to February 1966 in Germany, Japan, and the Philippines, but not in Vietnam.  The Appellant has not otherwise identified any incidents of herbicide exposure by the Veteran in service, and no exposures were indicated by the Veteran in the record.  

The Board finds that information from official sources and the Veteran's self-report provided years earlier in 1975, more contemporaneous to service, outweighs the Appellant's own March 2005 assertion, made pursuant to the current claim, that the Veteran was exposed to Agent Orange in South Vietnam.  Thus, the Board finds that the Appellant's assertion of in-service Agent Orange exposure is outweighed by the other evidence of record.  The Board finds that the weight of the evidence established no actual duty or visitation in the Republic of Vietnam, so does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service.   While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established as directly incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board finds that the weight of the evidence demonstrates that the Veteran's cause of death is not etiologically related to active service.  Service treatment records are of record and appear complete.  Service treatment records, to include November 1958 and February 1966 separation examinations, do not reflect any complaints, symptoms, or diagnoses that could be related to multiple myeloma in service.  

The weight of the evidence is against a nexus between the Veteran's cause of death due to multiple myeloma, to include related hypercalcemia and cardiac arrest, and service.  Instead, private treatment records show that multiple myeloma was first diagnosed decades after service in June 2002 with no history of symptoms or diagnoses leading up the 2002 diagnosis.  Private treatment records from the Little Company of Mary Hospital show that the Veteran was admitted to the emergency room in June 2002 for altered mental status, and the Veteran was noted to have no past medical history at that time.  Initial evaluation in June 2002 shows that the altered mental state was most likely due to hypercalcemia, to rule out malignant versus multiple myeloma.  Further work-up in the form of a June 2002 bone marrow biopsy showed multiple myeloma with approximately 70 percent bone marrow involvement.  The Veteran continued to receive treatment through VA oncology for multiple myeloma in 2003.  VA treatment records show that the Veteran was hospitalized for hypercalcemia and worsening renal failure in September 2003 and had a diagnosis of hypercalcemia secondary to multiple myeloma.  He was admitted again in November 2003 due to symptoms of weakness and fatigue.  He was discharged home in December 2003 under palliative care with a diagnosis of hypercalcemia and multiple myeloma.  The Veteran died in December 2003.  The evidence does not relate the Veteran's principal cause of death due to cardiac arrest, hypercalcemia, and multiple myeloma to service.  

The weight of the evidence shows that the Veteran's service-connected disabilities did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death.  A December 2015 VA opinion is that the Veteran's cause of death was, less likely than not, proximately due to or the result of the Veteran's service-connected disabilities.  With regard to the Appellant's contention that the cause of death is related to dermatophytosis, the VA examiner reasoned that service-connected tinea pedis, also known as athlete's foot, is the most common dermatophyte infection causing fungal infection of the skin of the feet.  The VA examiner explained that dermatophyte onychomycosis is fungal infection of the nails of the feet, and there was no evidence showing that that the Veteran's athlete's foot or onychomycosis resulted in an increased risk of bacterial infection, such as cellulitis.  The Veteran had a localized fungal skin infection of the feet and toenails without any objective evidence of systemic signs or symptoms.  The VA examiner opined that it was less likely as not that Veteran's service connected conditions, including chronic tinea, feet with chronic onychomycosis, gastritis, and cervical /lumbar muscle strain, contributed substantially or materially to the Veteran's death.  The VA examiner reasoned that the Veteran's skin condition did not substantially contribute to/cause/or lessen the chance of survival from his multiple myeloma, and that his death was due to complications from multiple myeloma, which is a cancer of plasma cells without any physiological association with localized fungal skin infections, history of gastritis, or muscle strain.

The Court has held that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the December 2015 VA opinion, provided by a physician based on a review of the entire record from which was derived the accurate facts, provides competent, credible, and probative evidence showing that the Veteran's service-connected disabilities did not substantially or materially contribute to the cause of death.  The VA examiner provided adequate reasoning for the opinion rendered based on the stated rationale and facts and the examiner's own medical expertise.  

While the Board does not categorically deny the Appellant's assertions of contribution of service-connected disabilities to the cause of the Veteran's death (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), the Board finds that as a lay person, under the facts of this particular case that include no in-service herbicide exposure and show post-service onset of both symptoms and diagnosis of multiple myeloma (cancer) decades after service, the Appellant is not competent to provide an opinion regarding the nexus between the Veteran's cause of death by multiple myelomas (cancer) and service, or to a service-connected disability, as she lacks the medical training and expertise to provide such a complex medical opinion as to the etiology for the diagnoses of a cancer such as multiple myeloma.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose carcinoma (cancer) or relate it to service); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Board finds that the appellant's lay assertions attempting to relate such cancer to the Veteran's service-connected tinea pedis and onychomycosis are of little probative value and are far outweighed by lay evidence regarding onset and other medical and medical opinion evidence regarding the contribution of service-connected disabilities to death.  The evidence of record does not otherwise tend to relate the Veteran's cause of death due to multiple myeloma to service or to a service-connected disability.  

For these reasons, the Board finds that the preponderance of the evidence is against service connection for the Veteran's cause of death.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Appellant's claim.


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


